        Case 1:19-cv-01796-PEC Document 273 Filed 07/08/21 Page 1 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

AMAZON WEB SERVICES, INC.,                      )
                                                )
              Plaintiff,                        )
                                                )
              v.                                )             No. 19-1796C
                                                )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                              )
                                                )
              Defendant,                        )
                                                )
and                                             )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
              Intervenor-Defendant.             )

                   DEFENDANT’S UNOPPOSED MOTION TO DISMISS

       Pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims

(RCFC), defendant, the United States, respectfully requests that the Court dismiss as moot the

Amended Complaint, because the Department of Defense (DoD) has cancelled the Joint

Enterprise Defense Infrastructure (JEDI) solicitation, number HQ0034-18-R-0077, and

terminated the contract awarded pursuant thereto to Intervenor-Defendant, Microsoft

Corporation (Microsoft), for the convenience of the Government. Counsel for Microsoft and for

plaintiff, Amazon Web Services, Inc. (AWS), have indicated that neither Microsoft nor AWS

opposes this motion.

                                  STATEMENT OF FACTS

       DoD issued the final JEDI solicitation on July 26, 2018. Amended Compl. ¶ 27. On

October 25, 2019, DoD awarded the JEDI contract, number HQ0034-20-D-0001, to Microsoft.

Id. ¶ 96. On November 22, 2019, AWS filed this bid protest. Compl., ECF No. 1.
         Case 1:19-cv-01796-PEC Document 273 Filed 07/08/21 Page 2 of 4




       On February 13, 2020, the Court issued a preliminary injunction, halting performance of

the JEDI contract. Opinion and Order, ECF No. 164. On April 17, 2020, the Court granted the

Government’s motion for a voluntary remand to DoD to reconsider certain aspects of the

challenged decision. Order, ECF No. 203. On September 2, 2020, DoD reaffirmed its decision

to award the JEDI contract to Microsoft. ECF No. 221. On October 23, 2020, AWS filed its

Amended Complaint. ECF No. 236.

       On July 6, 2021, DoD cancelled the JEDI solicitation and terminated the contract

awarded to Microsoft pursuant thereto for the convenience of the Government. JEDI CLOUD

RFP, https://sam.gov/opp/64bdb7a54c5c436f9720246a672341ba/view (last visited Jul. 8, 2021);

Exhibit 1.

                                          ARGUMENT

       This protest should be dismissed for lack of subject-matter jurisdiction because DoD’s

decision to cancel the solicitation and terminate the award renders AWS’s protest of that award

decision moot. See Coastal Envtl. Grp., Inc. v. United States, 114 Fed. Cl. 124, 131 (2013)

(“[T]he Court of Federal Claims has consistently found that the cancellation of a procurement

renders a protest of that procurement moot.”). “The mootness doctrine originates from the ‘case

or controversy’ requirement of Article III of the United States Constitution.” Northrop. Corp.,

Northrop Elecs. Sys. Div. v. United States, 27 Fed. Cl. 795, 800 n. 4 (1993) (citing De Funis v.

Odegaard, 416 U.S. 312, 316 (1974)). Although this Court is not an Article I court, the “case or

controversy” requirement of Article III is nevertheless applicable. Brookfield Relocation Inc. v.

United States, 113 Fed. Cl. 74, 77 (2013); Anderson v. United States, 344 F.3d 1343, 1350 n.1

(Fed. Cir. 2003) (“The Court of Federal Claims, though an Article I court . . . applies the same

standing requirements enforced by other federal courts created under Article III.”).




                                                 2
         Case 1:19-cv-01796-PEC Document 273 Filed 07/08/21 Page 3 of 4




       The Supreme Court has stated that “a case is moot when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” County of Los

Angeles v. Davis, 440 U.S. 625, 631 (1979) (quoting Powell v. McCormack, 395 U.S. 486, 496

(1969)). “[A]mple precedent exists for dismissing as moot [a] plaintiff's challenge to the original

evaluation and award based [on a] decision to cancel the Solicitation . . . .” Square One

Armoring Service, Inc. v. United States, 123 Fed. Cl. 309, 325 (2015); see also FMS Inv. Corp. v.

United States, 138 Fed. Cl. 152, 157 (2018) (dismissing protests as moot after cancellation of

solicitation, despite challenge to the cancellation); CCL Service Corp. v. United States, 43 Fed.

Cl. 680, 690 (1999) (holding that protests of the award of seven contracts were “definitively

moot in light of the cancellation of the contracts”).

       The Amended Complaint challenges DoD’s decision to award the JEDI contract to

Microsoft rather than to AWS. Amended Compl. ¶¶ 374-412. When DoD canceled the

solicitation and terminated the award to Microsoft, it eliminated the entire basis for AWS’s

challenge to the award decision. See Lion Raisins, Inc. v. United States, 69 Fed. Cl. 32, 34

(2005) (holding that “since the contract solicitations were cancelled, Plaintiff can no longer

complain that the contracts at issue were improperly awarded . . . because the contracts were not

awarded to any bidder”). Accordingly, DoD’s decision to cancel the solicitation and terminate

the award renders the Amended Complaint moot.

                                          CONCLUSION

       Based on the foregoing, we respectfully request that the Court dismiss the Amended

Complaint for lack of subject-matter jurisdiction.

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General



                                                  3
        Case 1:19-cv-01796-PEC Document 273 Filed 07/08/21 Page 4 of 4




                                       MARTIN F. HOCKEY, JR.
                                       Acting Director

                                       s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
OF COUNSEL:                            Assistant Director

MICHAEL G. ANDERSON                   s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                 ANTHONY F. SCHIAVETTI
Assistant General Counsel             Senior Trial Counsel
Washington Headquarters Service &     RETA BEZAK
Pentagon Force Protection Agency      Trial Attorney
Office of General Counsel             U.S. Department of Justice
Department of Defense                 Civil Division
                                      Commercial Litigation Branch
TYLER J. MULLEN                       PO Box 480, Ben Franklin Station
CCPO Legal Advisor                    Washington, D.C. 20044
Assistant General Counsel             Tel: (202) 305-7572
Defense Information Systems Agency    Fax: (202) 305-1571
Office of the General Counsel         anthony.f.schiavetti@usdoj.gov

July 8, 2021                           Attorneys for Defendant




                                      4
